

116 HR 1977 IH: Mortgage Forgiveness Tax Relief Act of 2019
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1977IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Kind (for himself, Mr. Reed, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for 2 years the exclusion from gross income of
			 discharges of qualified principal residence indebtedness.
	
 1.Short titleThis Act may be cited as the Mortgage Forgiveness Tax Relief Act of 2019. 2.Two-year extension of exclusion from gross income of discharge of qualified principal residence indebtedness (a)In generalSection 108(a)(1)(E) of the Internal Revenue Code of 1986 is amended by striking January 1, 2018 each place it appears and inserting January 1, 2020.
 (b)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after December 31, 2017.
			